DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 03/12/2019, 05/07/2021, and 10/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
On page 1, in the Background section third paragraph, line 2, “the neural network needs execute computational processing” should read “the neural network needs to execute computational processing”
On page 7, in the third paragraph, line 1, “The plurality of routers 40 transmits the data output” should read “The plurality of routers 40 transmit the data output”
On page 12, in the second paragraph, lines 4-5, “the next processing address may include an height address” should read “the next processing address may include a height address”
On page 13, in the third paragraph, lines 5-7, “the router 40 included in the forward region 28-F transmits and receives only the backward data and does not transmit and receive the forward data” should read “the router 40 included in the backward region 28-R transmits and receives only the backward data and does not transmit and receive 
On page 19, in the continuation of the last paragraph of page 18, lines 4-5, “the core 30 connected the routing unit itself” should read “the core 30 connected to the routing unit itself”
On page 21, in the first paragraph, line 1, “a diagram illustrating Modified Example” should read “a diagram illustrating a modified example”
Appropriate correction is required.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, lines 6-7, “are executed according to structure of the neural network” should read “are executed according to a structure of the neural network”
Each dependent claim is objected to based on the same rationale as the claim from which it depends.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
Claim 3:
“the outer-region transmission unit transmits the forward data and the backward data to the connected other router”
“the outer-region reception unit receives the forward data and the backward data from the connected other router”
Claim 4:
“an inner-region transmission unit included in the router included in the forward region transmits the forward data to a connected other router”
“an inner-region reception unit included in the router included in the forward region receives the forward data from the connected other router”
Claim 5:
“an inner-region transmission unit included in the router included in the backward region transmits the backward data to a connected other router”
“an inner-region reception unit included in the router included in the backward region receives the backward data from the connected other router”
Claim 6:
“the core transmission unit transmits the forward data and the backward data to the connected core”
“the core reception unit receives the forward data and the backward data from the connected core”
Upon a review of the specification, descriptions of the above limitations are found in Fig. 10 and in specification page 13 last paragraph – page 15 second paragraph (paragraph numbers shown below are based on Application’s PGPUB: US 20200090037 A1):
[0078] FIG. 10 is a diagram illustrating a configuration of the router 40. The router 40 includes a core transmission unit 54, a core reception unit 56, an outer-region transmission unit 58, an outer-region reception unit 60, an inner-region transmission unit 62, an inner-region reception unit 64, and a routing unit 70.
[0079] The core transmission unit 54 and the core reception unit 56 are connected to the core 30 provided corresponding to the router 40. The core transmission unit 54 transmits the forward data and the backward data to the connected core 30. The core reception unit 56 receives the forward data and the backward data from the connected core 30.
[0080] The outer-region transmission unit 58 and the outer-region reception unit 60 are connected to the other routers 40 included in the other partial regions 28 different from the partial region 28 including this router 40. That is, the outer-region transmission unit 58 and the outer-region reception unit 60 are connected to one of the other routers 40 included in the other partial regions 28.
The outer-region transmission unit 58 transmits the forward data and the backward data to the connected other routers 40. In addition, the outer-region reception unit 60 receives the forward data and the backward data from the connected other routers 40.
[0082] The inner-region transmission unit 62 and the inner-region reception unit 64 are connected to other routers 40 included in the partial region 28 including this router 40. That is, the inner-region transmission unit 62 and the inner-region reception unit 64 are connected to one of the other routers 40 included in the same partial region.
[0083] The inner-region transmission unit 62 included in the router 40 included in the forward region 28-F transmits only the forward data to the connected other routers 40. That is, the inner-region transmission unit 62 included in the router 40 included in the forward region 28-F does not transmit the backward data to the connected other routers 40.
[0084] In addition, the inner-region reception unit 64 included in the router 40 included in the forward region 28-F receives only the forward data from the connected other router 40. That is, the inner-region reception unit 64 included in the router 40 included in the forward region 28-F does not receive the backward data from the connected other routers 40.
[0085] In addition, the inner-region transmission unit 62 included in the router 40 included in the backward region 28-R transmits only the backward data to the connected other router 40. That is, the inner-region transmission unit 62 included in the router 40 included in the backward region 28-R does not transmit the forward data to the connected other routers 40.
[0086] In addition, the inner-region reception unit 64 included in the router 40 included in the backward region 28-R receives only the backward data from the connected other router 40. That is, the inner-region reception unit 64 included in the router 40 included in the backward region 28-R does not receive the forward data from the connected other routers 40.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph.”).
Each of dependent claims 7-12 is rejected based on the same rationale as the claims from which it depends.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations in claims 3-6 (as noted above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The descriptions in the specification with respect to “an outer-region transmission unit”, “an outer-region reception unit”, “an inner-region transmission unit”, “an inner-region reception unit”, “a core transmission unit”, and “a core reception unit” (see Fig. 10 and Specification [0078]-[0086] of the Application’s PGPUB: US 20200090037 A1) describe each of the “units” by what it does rather than what it is structurally, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, each of the “units” in claims 3-6 have been interpreted as any generic computer or algorithmic component that performs each of the corresponding functions.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation "the same partial region" in line 17. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the same partial region” has been interpreted as “a same partial region”.
Claim 3 recites the limitation "the connected other router" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the connected other router” has been interpreted as “a connected other router”.
Claim 6 recites the limitation "the connected core" in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the connected core” has been interpreted as “a connected core”.
9 recites the limitation "the same matrix position" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the same matrix position” has been interpreted as “a same matrix position”.
	Claim 1 recites the limitation “another router in the same partial region” in line 17. This limitation lacks clarity because the phrase “same partial region” renders the limitation uncertain regarding what region is “the same partial region” that the router is in. For examination purposes, “the same partial region” has been interpreted as “the same partial region as the router included in the forward region”.
	Claim 1 recites the limitation “another router in the same partial region” in line 20. This limitation lacks clarity because the phrase “same partial region” renders the limitation uncertain regarding what region is “the same partial region” that the router is in. For examination purposes, “the same partial region” has been interpreted as “the same partial region as the router included in the backward region”.
Claim 2 recites the limitation “the other router in the same partial region” in lines 3-4. This limitation lacks clarity because the phrase “same partial region” renders the limitation uncertain regarding what region is “the same partial region” that the router is in. For examination purposes, “the same partial region” has been interpreted as “the same partial region as the router included in the forward region”.
Claim 2 recites the limitation “the other router in the same partial region” in lines 6-7. This limitation lacks clarity because the phrase “same partial region” renders the limitation uncertain regarding what region is “the same partial region” that the router is in. For examination purposes, “the same partial region” has been interpreted as “the same partial region as the router included in the backward region”.
4 recites the limitation “another router included in the same partial region” in lines 4-5. This limitation lacks clarity because the phrase “same partial region” renders the limitation uncertain regarding what region is “the same partial region” that the router is in. For examination purposes, “the same partial region” has been interpreted as “the same partial region as each of the plurality of routers”.
Claim 8 recites the limitation “M (M is 2 or more) x N (N is 2 or more) routers arranged in a matrix shape” in lines 3-4. This limitation lacks clarity because it is uncertain whether the phrases “(M is 2 or more)” and “(N is 2 or more)” are part of the limitation. For examination purposes, “M (M is 2 or more) x N (N is 2 or more) routers arranged in a matrix shape” has been interpreted as “M x N routers arranged in a matrix shape, wherein M is 2 or more and N is 2 or more”.
Claim 10 recites the limitation “another router adjacent along a row direction in the same partial region” in lines 4-6. This limitation lacks clarity because the phrase “same partial region” renders the limitation uncertain regarding what region is “the same partial region” that the router is in. For examination purposes, “the same partial region” has been interpreted as “the same partial region as each of the plurality of routers”.
Claim 10 recites the limitation “another router adjacent along the row direction opposite to the third group in the same partial region” in lines 8-10. This limitation lacks clarity because the phrase “same partial region” renders the limitation uncertain regarding what region is “the same partial region” that the router is in. For examination purposes, “the same partial region” has been interpreted as “the same partial region as each of the plurality of routers”.
Claim 10 recites the limitation “another router adjacent along a column direction in the same partial region” in lines 12-14. This limitation lacks clarity because the phrase “same partial region” renders the limitation uncertain regarding what region is “the same partial region” that the router is in. 
Claim 10 recites the limitation “another router adjacent along the column direction opposite to the fifth group in the same partial region” in lines 16-18. This limitation lacks clarity because the phrase “same partial region” renders the limitation uncertain regarding what region is “the same partial region” that the router is in. For examination purposes, “the same partial region” has been interpreted as “the same partial region as each of the plurality of routers”.
Claim 11 recites the limitation “M (M is 1 or more) x N (N is 2 or more) routers” in line 3. This limitation lacks clarity because it is uncertain whether the phrases “(M is 1 or more)” and “(N is 2 or more)” are part of the limitation. For examination purposes, “M (M is 1 or more) x N (N is 2 or more) routers” has been interpreted as “M x N routers, wherein M is 1 or more and N is 2 or more”.
	Each dependent claim is rejected based on the same rationale as the claim from which it depends.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lie et al. (WO 2018/154494 A1) in view of Cassidy et al. (US 2019/0236444 A1) and further in view of Graves (US 9,263,036 B1).
Regarding Claim 1,
	Lie et al. teaches A neural network device (Fig. 4 teaches a deep learning accelerator 400) comprising: 
a plurality of cores each executing computation and processing of a partial component in a neural network (Fig. 4; [0401]: “Fig. 4 illustrates selected details of an embodiment of a deep learning accelerator as Deep Learning Accelerator 400. Each of PE 499 elements has couplings to other of PE 499 elements.” teaches a plurality of processing elements 499. Fig. 5; [0406]: “Fig. 5 illustrates selected details of an embodiment of a PE as PE 500 of a deep learning accelerator. PE 500 comprises Router 510 and Compute Element 520. … Compute Element 520 performs computations on data embodied in the wavelets according to instruction address information derivable from the wavelets” teaches a processing element 500 consists of a compute element 520 (core) for performing computations. [0408]: “In some embodiments and/or usage scenarios, PE 500 is an embodiment of PE 499 of Fig. 4, and/or elements of PE 500 correspond to an implementation of PE 499” teaches that PE 500 is an embodiment of PE 499); 
and a plurality of routers transmitting data output from each of the plurality of cores to one of the plurality of cores such that computation and processing are executed according to structure of the neural network (Fig. 4; [0401]: “Fig. 4 illustrates selected details of an embodiment of a deep learning accelerator as Deep Learning Accelerator 400. Each of PE 499 elements has couplings to other of PE 499 elements.” teaches a plurality of processing elements 499. Fig. 5; [0406]: “Fig. 5 illustrates selected details of an embodiment of a PE as PE 500 of a deep learning accelerator. PE 500 comprises Router 510 and Compute Element 520. … Router 510 selectively and/or conditionally communicates wavelets between other PEs (e.g., logically adjacent and/or physically adjacent PEs) and the instant PE via couplings 511 - 516. Router 510 selectively and/or conditionally communicates wavelets to the instant PE via Off Ramp 521 and communicates wavelets from the instant PE via On Ramp 522” teaches a processing element 500 consists of a router 510 for transmitting data (wavelets) between the cores. [0408]: “In some embodiments and/or usage scenarios, PE 500 is an embodiment of PE 499 of Fig. 4, and/or elements of PE 500 correspond to an implementation of PE 499” teaches that PE 500 is an embodiment of PE 499), 
wherein each of the plurality of cores outputs at least one of a forward data propagated through the neural network in a forward direction and a backward data propagated through the neural network in a backward direction (Fig. 4; [0403]: “In some embodiments and/or usage scenarios, neurons associated with layers in a neural network are generally placed on PE 499 elements in a left to right fashion, with earlier layers (e.g., the input layer) on the left and subsequent layers (e.g., the output layer) on the right. Accordingly, data flow during training is illustrated conceptually as dashed-arrows Forward 401, Delta 402, and Chain 403. During Forward 401, stimuli is applied to the input layer and activations from the input layer flow to subsequent layers, eventually reaching the output layer and producing a forward result. During Delta 402, deltas (e.g., differences between the forward result and the training output data) are propagated in the backward direction” teaches that during Forward 401, data is propagated through the layers of the neural network in a forward direction (i.e. from input layer to output layer). Additionally, it teaches that during Delta 402 (backward), deltas (backward data) are propagated through the layers of the neural network in a backward direction (i.e. from output layer to input layer)). 
	Lie et al. does not appear to explicitly teach each of the plurality of routers is included in one of a plurality of partial regions, each of the plurality of partial regions is a forward region or a backward region, a router included in the forward region transmits the forward data to another router in the same 
	However, Cassidy et al. teaches each of the plurality of routers is included in one of a plurality of partial regions (Fig. 3; [0036]: “With reference now to FIGS. 3-4, routing within an exemplary neurosynaptic system is illustrated. In FIG. 3, a route 301 for spike 302 passes between cores 303 . . . 304 on the same chip via on-chip packet routers 305” teaches the routers 305 are included on one chip (partial region). [0049]: “If all of the cores of the neurosynaptic system that correspond to the first layer of a deep learning network are placed on one chip, then the following layer cores must be placed on another chip” teaches that the cores of the first layer of a neural network can be all be placed on one chip (one partial region) while the cores of the second layer can all be placed on another chip (another partial region)), 
	a router included in the forward region transmits … data to another router in the same partial region (Fig. 3; [0036]: “In FIG. 3, a route 301 for spike 302 passes between cores 303 . . . 304 on the same chip via on-chip packet routers 305” teaches routers 305 are included on one chip (partial region). Additionally, this teaches that data is routed from core to core on the same chip (same partial region) via routers 305), 
and a router included in the backward region transmits … data to another router in the same partial region (Fig. 3; [0036]: “In FIG. 3, a route 301 for spike 302 passes between cores 303 . . . 304 on the same chip via on-chip packet routers 305” teaches routers 305 are included on one chip (partial region). Additionally, this teaches that data is routed from core to core on the same chip (same partial region) via routers 305).
	Lie et al. and Cassidy et al. are analogous to the claimed invention because they are directed to a neural network system or device.

	One of ordinary skill in the art would have been motivated to make this modification to "minimize the overall active power of the system as well as minimize the spike bandwidth between multiple chips" (Cassidy et al. [0030]).
	Lie et al. in view of Cassidy et al. does not appear to explicitly teach each of the plurality of partial regions is a forward region or a backward region, … the forward region transmits the forward data … in the same partial region, and … the backward region transmits the backward data … in the same partial region.
	However, Graves teaches each of the plurality of partial regions is a forward region or a backward region (Fig. 3; Col. 3 lines 22-40: “In another aspect, as shown in FIG. 3, layers of the deep RNN may be provided by a BRNN. … BRNNs process data in both directions with two separate hidden layers which are then fed forwards to the same output layer. A BRNN computes the forward hidden sequence 
    PNG
    media_image1.png
    48
    195
    media_image1.png
    Greyscale
and the backward hidden sequence 
    PNG
    media_image2.png
    33
    192
    media_image2.png
    Greyscale
, by iterating the backward layer from t=T to 1 and the forward layer from t=1 to T” teaches that a neural network can consist of a forward layer (forward region) and a backwards layer (backward region)),
 … the forward region transmits the forward data … in the same partial region (Fig. 3 teaches a forward layer (forward region) that only propagates the forward data (w2) within the forward layer), 
and … the backward region transmits the backward data … in the same partial region (Fig. 3 teaches a backward layer (backward region) that only propagates the backward data (w5) within the backward layer).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate each of the plurality of partial regions is a forward region or a backward region, … the forward region transmits the forward data … in the same partial region, and … the backward region transmits the backward data … in the same partial region as taught by Graves to the disclosed invention of Lie et al. in view of Cassidy et al.
	One of ordinary skill in the art would have been motivated to make this modification because "While conventional RNNs are only able to make use of previous context, it has been found that, in speech recognition where whole utterances are transcribed at once, it may be beneficial to consider future context as well" (Graves Col. 3 lines 23-27).

Regarding Claim 2,
	Lie et al. in view of Cassidy et al. and further in view of Graves teaches the device of claim 1.
	Additionally, Cassidy et al. further teaches the router included in the forward region does not transmit the … data to the other router in the same partial region (Fig. 3; [0036]: “With reference now to FIGS. 3-4, routing within an exemplary neurosynaptic system is illustrated. In FIG. 3, a route 301 for spike 302 passes between cores 303 . . . 304 on the same chip via on-chip packet routers 305” teaches routers 305 are included on one chip (partial region) and are capable of transmitting data to other routers on the same chip (same partial region) when needed), 
and the router included in the backward region does not transmit the … data to the other router in the same partial region (Fig. 3; [0036]: “With reference now to FIGS. 3-4, routing within an exemplary neurosynaptic system is illustrated. In FIG. 3, a route 301 for spike 302 passes between cores 303 . . . 304 on the same chip via on-chip packet routers 305” teaches routers 305 are included on 
Lie et al., Cassidy et al., and Graves are analogous to the claimed invention because they are directed to a neural network system or device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the router included in the forward region does not transmit the … data to the other router in the same partial region, and the router included in the backward region does not transmit the … data to the other router in the same partial region as taught by Cassidy et al. to the disclosed invention of Lie et al. in view of Cassidy et al. and further in view of Graves.
	One of ordinary skill in the art would have been motivated to make this modification to "minimize the overall active power of the system as well as minimize the spike bandwidth between multiple chips" (Cassidy et al. [0030]).
	Moreover, Graves et al. further teaches wherein … the forward region does not transmit the backward data … in the same partial region (Fig. 3 teaches a forward layer (forward region) that only propagates the forward data (w2) and not the backward data (w5) within the forward layer), 
and … the backward region does not transmit the forward data … in the same partial region (Fig. 3 teaches a backward layer (backward region) that only propagates the backward data (w5) and not the forward data (w2) within the backward layer).
Lie et al., Cassidy et al., and Graves are analogous to the claimed invention because they are directed to a neural network system or device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate wherein … the forward region does not transmit the backward data … in the same partial region, and … the backward region does not transmit the forward 
	One of ordinary skill in the art would have been motivated to make this modification because "While conventional RNNs are only able to make use of previous context, it has been found that, in speech recognition where whole utterances are transcribed at once, it may be beneficial to consider future context as well" (Graves Col. 3 lines 23-27).

Regarding Claim 3,
Lie et al. in view of Cassidy et al. and further in view of Graves teaches the device of claim 1.
Additionally, Lie et al. further teaches wherein each of the plurality of routers includes an outer-region transmission unit and an outer-region reception unit connected to another router … (Fig.6; [0410]: “Router 600 comprises four groups of interfaces, Data In 610, Data Out 620, Stall Out 630, and Sources 640. Data In 610, Data Out 620, Stall Out 630, and Sources 640 respectively comprise interface elements 611-617, 621-627, 631-637, and 641-647. Router 600 further comprises Write Dec 651, Out 652, Gen Stall 656, and Stall 657, respectively coupled to Data In 610, Data Out 620, Stall Out 630, and Sources 640” teaches a router 600 comprising Write Dec 651 along with Stall 657 for receiving data (outer region reception unit), and Out 652 along with Gen Stall 656 for transmitting data (outer-region transmission unit)),
the outer-region transmission unit transmits the forward data and the backward data to the connected other router (Fig.6 teaches Out 652 transmits forward data and Gen Stall 656 transmits backward data to a connected router), 
and the outer-region reception unit receives the forward data and the backward data from the connected other router (Fig.6 teaches Write Dec 651 receives forward data and Stall 657 receives backward data to a connected router).
Cassidy et al. further teaches each of the plurality of routers … connected to another router included in another partial region (Fig. 3; Fig. 4; [0036]: “With reference now to FIGS. 3-4, routing within an exemplary neurosynaptic system is illustrated. … In FIG. 4, a route 401 passes between cores 402 . . . 403 on different chips 404 . . . 405” teaches the routers 305 transmitting data between routers on different chips (partial regions)).
Lie et al., Cassidy et al., and Graves are analogous to the claimed invention because they are directed to a neural network system or device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate each of the plurality of routers … connected to another router included in another partial region as taught by Cassidy et al. to the disclosed invention of Lie et al. in view of Cassidy et al. and further in view of Graves.
	One of ordinary skill in the art would have been motivated to make this modification to "minimize the overall active power of the system as well as minimize the spike bandwidth between multiple chips" (Cassidy et al. [0030]).
Allowable Subject Matter
Claims 4-12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sumbul et al. (US 2019/0042909 A1) teaches a router with North/South/East/West ports for transmitting data between network elements, which is relevant to Fig. 10 of the present application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125